IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2668 Disciplinary Docket No. 3
                                 :
                 Petitioner      :          No. 186 DB 2019
                                 :
           v.                    :          Attorney Registration No. 202217
                                 :
MARK T. PILON a/k/a MARK TANGUAY :          (Out of State)
RAYMOND PILON,                   :
                                 :
                   Respondent    :


                                       ORDER

PER CURIAM
             AND NOW, this 8th day of November, 2019, upon consideration of the

Verified Statement of Resignation, Mark T. Pilon a/k/a Mark Tanguay Raymond Pilon is

disbarred on consent from the Bar of this Commonwealth.         See Pa.R.D.E. 215.

Respondent shall comply with the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).